Citation Nr: 1000943	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating of greater than 30 
percent for a service-connected adjustment disorder with 
anxiety and depressed mood.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel




INTRODUCTION

The Veteran had active duty military service from June 2000 
to September 2000 and from January 2003 to June 2004.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.  

In her September 2009 Informal Hearing Presentation, the 
Veteran's representative asserted that the Veteran is 
entitled to service connection for traumatic brain injury 
(TBI).  This claim is therefore REFERRED for original 
consideration.

The Veteran's representative also asserted that the Veteran 
is unable to work because of his adjustment disorder.  In 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009), 
the Court of Appeals for Veterans Claims ruled that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Therefore, a claim for TDIU is 
REFERRED for original consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Adjustment Disorder

The Veteran in this case was service connected for an 
adjustment disorder in a rating decision dated in June 2006 
with a disability rating of 50 percent effective June 30, 
2004 and a disability rating of 30 percent effective March 2, 
2006.  The Veteran has asserted that he is entitled to a 
rating of higher than 30 percent.  

The Veteran was scheduled for a VA examination on February 
22, 2008.  VA records show that this examination was 
rescheduled for March 12, 2008 and that the Veteran was 
notified of the new date via letter.  The Veteran failed to 
report for the examination.

However, the Board notes that the address to which the 
Veteran's examination notice was mailed differs from the 
address used by the Regional Office both before and after the 
date of the examination notification.  The Veteran's 
representative has asserted that the reason the Veteran 
failed to report was that he did not receive notice of the 
new examination date, due to the incorrect mailing address.  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that remand is warranted to schedule the Veteran for a 
new examination to determine the severity of his service-
connected adjustment disorder disability.

B. PTSD

The most recent supplemental statement of the case (SSOC) 
pertaining to the Veteran's claim for service connection for 
PTSD, dated in February 2008, states that the reason for the 
denial was that the Veteran did not provide adequate 
information to verify his claimed stressors.  In her 
September 2009 Informal Hearing Presentation, the Veteran's 
representative offered details regarding the Veteran's 
stressors.  She specifically stated that the Veteran was in 
the vicinity of an IED explosion approximately 9-10 months 
into his deployment.  She also stated that the Veteran's 
camp, either Camp Fallujah or Camp Talil, came under mortar 
fire while the Veteran was present.  

On remand, the Agency of Original Jurisdiction (AOJ) should 
attempt to verify the existence of these claimed stressors.

Accordingly, the case is REMANDED for the following action:

1. With respect to the his claim for 
service connection for PTSD, attempt to 
verify the occurrence of the Veteran's 
claimed stressors, including an IED 
explosion approximately 9-10 months into 
his deployment and a mortar attack at Camp 
Fallujah or Camp Talil while the Veteran 
was present.  

2. Schedule the Veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his 
adjustment disorder.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's adjustment disorder.  

The examiner should specifically comment 
on the impact of the Veteran's adjustment 
disorder on his social and occupational 
activities including his employability.  

The examiner should then provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's adjustment 
disorder renders him unable to obtain 
and/or maintain substantially gainful 
employment.  Alternatively, the examiner 
should discuss any marked interference 
with employment caused by the Veteran's 
adjustment disorder.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


